Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority based on an application filed in Japan on Feb. 20, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/3/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 1, 14 and 16 cite “two-dimensional depth information”. Applicant discloses “the depth information is a value in a range from -1.00 or more to 1.00 or less” in [0053]. It is unclear how to define a 2D depth information for one value.
Claim 8 cites “generates first medical image data from another three-dimensional medical image data…” & “generates the second medical image data from the generated first medical image data…” However, the parent claim 1 cites “generate two-dimensional first medical image data from the three-dimensional medical image data”. Here, it is unclear if “first medical image data” are generated from “3D medical image data” or from “another 3D medical image data”. Further, second medical image data are generated from the first medical image data, which is unclear to which medical data (3D medical image data or another 3D medical image data) is used to generate the second medical image data. Claim 9 depends on claim 8, which is rejected under the same rationale as claim 8.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 15 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2016/0361043).
As to Claim 1, Kim teaches a medical image processing apparatus comprising processing circuitry configured to: 
acquire three-dimensional medical image data in which a structure of a subject is rendered (Kim discloses “a data acquisition unit configured to acquire a three-dimensional volume of an object” in [0031], see also medical images captured by medical apparatus in [0383]); 
set an eye point and an eye direction in the three- dimensional medical image data (Kim discloses a direction of a depth in [0018]; “a position of a user's eyes that view an image” in [0117]); 
generate two-dimensional first medical image data from the three-dimensional medical image data (Kim discloses “to display a plurality of ultrasound images showing different cross-sections of the object… to receive a user input for selecting one of the plurality of ultrasound images as the first ultrasound image” in [0015]);
generate two-dimensional second medical image data in which display manners differ between a first portion on an opposite side to the eye point side in the eye direction of the structure rendered in the two-dimensional first medical image data and a second portion on the eye point side of the structure rendered in the two-dimensional first medical image data (Kim discloses “generating a second ultrasound image showing a 3D volume of the object based on the set 3D rendering properties” in [0021]. Here, the 3D volume data has no limitation on volume data within internal structure corresponding to the ROI by respectively setting different rendering parameters for the set ROIs according to a depth of the 3D region” in [0156], see also Fig 9);
display a medical image represented by the second medical image data on a display, wherein the processing circuitry further generates two-dimensional depth information corresponding to a plurality of pixels that constitute the two-dimensional first medical image data and generates the second medical image data in which display manners differ between the first portion constituted with a pixel with the depth information equal to or greater than a threshold and the second portion constituted with a pixel with the depth information less than the threshold, in data of the plurality of pixels that constitute the first medical image data, based on the depth information (Kim discloses “The first depth may include a first depth interval in the 3D volume, and the second depth comprises a second depth interval in the 3D volume” in [0013]; “The display is further configured to display a plurality of images respectively representing patterns of the 3D rendering properties according to depths, and the user input device is further configured to receive the user input for selecting the first and second depths in the first ultrasound image and setting different 3D rendering properties with respect to the first and second depths by receiving a user input for selecting one of the plurality of images” in [0016], see also [0021].)

Claim 15 recites similar limitations as claim 1 but in a method form. Therefore, the same rationale used for claim 1 is applied.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6, 10, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuji et al. (US 2020/0124849) and Brabec (US 2011/0181590) et al. (US 2016/0361043).
As to Claim 2, Kim teaches the medical image processing apparatus according to claim 1. The combination of Tsuji and Brabec further teaches wherein the processing circuitry generates the second medical image data by combining data of a pixel with depth information equal to or greater than the threshold, in data of the plurality of pixels that constitute the first medical image data, with image data having transmittance and to which a same color as a color of a background of a medical image represented by the first medical image data is allocated, based on the depth information, in the first medical image data (Kim discloses “rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0156, 0371]. Here, rendering parameters are not limited to the cited properties. For example, Tsuji discloses the content change for voxels exceeding a depth threshold in [0071-0073]; “In the present embodiment, display controller 52 changes the display mode of virtual image 300 by changing one or more of the transmittance, the size, the shape, the color, the outline, and the like of virtual image 300” in [0054]. Brabec further discloses the color of voxel depends on the depth of voxel in [0019]; “make the color of an object fading for example to white or black towards the background” in [0009]; “the colors are mixed with black with increasing depth…the image gets blurred with the background” in [0068].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim with the teaching of Tsuji and Brabec so as to improve the sense of depth of 2D images generated from 3D image data (Brabec, [0015]).

As to Claim 3, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 2, wherein the processing circuitry generates the second medical image data by combining data of a pixel with the depth information equal to or greater than the threshold with the image data having opacity depending on the depth information (Kim discloses “receiving a user opacity, a color, an ROI, and a degree of focus” in [0022].)

As to Claim 4, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 3, wherein the processing circuitry changes the opacity such that as the depth information increases, the opacity increases (Kim discloses changing opacity along the depth values in [0021-0022, 0066]; “by setting opacity of the second volume to be higher than opacity of the first volume” in [0032].)

Claim 5 is rejected based upon similar rationale as Claim 2.

As to Claim 6, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry generates composite data by combining data of a pixel with depth information equal to or greater than the threshold, in data of the plurality of pixels that constitute the first medical image data, with image data having transmittance and to which a same color as a color of a background of a medical image represented by the first medical image data is allocated, based on the depth information, and generates the second medical image data by replacing data of a pixel with the depth information equal to or greater than the threshold in the first medical image data with the composite image data (Kim discloses “rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0156, 0371]. Here, rendering parameters are not limited to the cited properties. For example, Tsuji discloses the content change for voxels exceeding a depth threshold in [0071-0073]; “In the present embodiment, display controller 52 changes the display mode of virtual image 300 by changing one or more of the transmittance, the size, the shape, the color, the outline, and the like of virtual image 300” in [0054]. Brabec further discloses the color of voxel depends on the depth of voxel in [0019]; “make the color of an object fading for example to white or black towards the background” in [0009]; “the colors are mixed with black with increasing depth…the image gets blurred with the background” in [0068].)

As to Claim 10, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 1, wherein the processing circuitry generates reference image data representing a reference image from the three-dimensional medical image data, generates superimposed image data in which boundary information indicating a boundary between the first portion and the second portion is superimposed on the reference image data, and displays a superimposed image represented by the superimposed image data on the display (Kim discloses “FIG. 9 illustrates an example in which an ultrasound diagnosis apparatus displays an internal structure of a 3D volume corresponding to an ROI set by a user, together with a surface of the 3D volume” in [0064], see also Fig 9 below.

    PNG
    media_image1.png
    560
    844
    media_image1.png
    Greyscale
)

Claim 14 is rejected based upon similar rationale as Claims 1 & 2.

Claim 16 is rejected based upon similar rationale as Claims 1 & 2.

Claims 7 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuji et al. (US 2020/0124849), Brabec and Hashimoto et al. (US 2009/0015587).
As to Claim 7, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 2, further comprising a memory configured to store a combination of specified threshold and opacity in association with three-dimensional medical image data corresponding to the combination, wherein the processing circuitry acquires the threshold and the opacity as well as the three-dimensional medical image data stored in the memory, generates the first medical image data from the acquired three-dimensional medical image data, and generates the second medical image data using an acquired threshold or a threshold after the acquired threshold is changed, and the image data having acquired opacity or opacity after the acquired opacity is changed (Kim discloses “3D rendering properties corresponding to characteristics of each volume may be stored in the ultrasound diagnosis apparatus 1000” in [0317]; “rendering properties may be set so that a bone, an organ, or a skin may be respectively rendered as a white, red, or skin color” in [0318]; “opacity corresponding to a volume having an average intensity greater than or equal to a first threshold value and an average gradient of intensity greater than or equal to a second threshold value may be set to 50, and opacity corresponding to a volume having an average intensity less than the first threshold value and an average gradient of intensity less than the second threshold value may be set to 5” in [0319]; “may render again the 3D volume data with respect to the object based on newly set 3D rendering properties” in [0321]; “the rendering parameters may include at least one of opacity, degree of focus, and color, but are not limited thereto” in [0371]. Here, any combination of the rendering properties may be preset and stored and apply the new rendering properties to the new 3D volume data. For example, Hashimoto teaches a combination of threshold and opacity by “Here, the operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold as shown in FIG. 3” in [0049]; “Here, the threshold represents the range to display for each parameter, and a voxel having a value of a parameter equal to or more than the threshold as a voxel value is displayed on the display 012. The operator 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Hashimoto so that operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold (Hashimoto, [0049]).

As to Claim 11, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 2, wherein the processing circuitry generates reference image data representing a reference image from the three-dimensional medical image data, generates superimposed image data in which boundary information indicating a boundary between the first portion and the second portion is superimposed on the reference image data, displays a setting screen for accepting a threshold to be set, together with a superimposed image represented by the superimposed image data, on the display, and generates the superimposed image data in which the boundary information is superimposed at a position on the reference image depending on the threshold accepted through the setting screen (Kim, [0064] and Fig 9. Kim also discloses “may receive a user input for selecting an opacity with respect to a depth of the object in the selected ultrasound image 1210” in [0212]. Hashimoto further provides one example of user setting of threshold and opacity in Fig 3.

    PNG
    media_image2.png
    407
    405
    media_image2.png
    Greyscale
).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Hashimoto so that operator can select a parameter to display three-dimensionally by using a setting screen 300 for setting the opacity and threshold (Hashimoto, [0049]).

As to Claim 12, Kim view of Tsuji, Brabec and Hashimoto teaches the medical image processing apparatus according to claim 11, wherein when the position of the boundary information on the reference image is changed, the processing circuitry generates the second medical image data using the threshold changed in conjunction with change in position of the boundary information (Kim discloses “The user input device may receive a user input for changing the ROI, and the controller may control the display to display, on the changed ROI, the second ultrasound image .


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Tsuji et al. (US 2020/0124849), Brabec and Noto et al. (US 2004/0057613).
As to Claim 13, Kim view of Tsuji and Brabec teaches the medical image processing apparatus according to claim 2. The combination of Noto further teaches wherein the processing circuitry smooths the depth information and generates the second medical image data based on the smoothed depth information (Kim discloses performing 3D filtering with respect to the selected depth, such as mean filter in [0255]. Here, mean filter refers to smooth filter, but Kim doesn’t directly use the claim language “smooths the depth information”. Noto further discloses “FIG. 12 illustrates the smoothing filter used for smoothing according to the fifth embodiment. In this case, the smoothing filter applied to the depth values 1110 is a simple moving average filter in which the pixel values of all pixels in the filter size (7x7), at which center is the pixel to be processed… It is possible to use another filter for smoothing such as a weighted moving average filter of which each matrix in the filter is appropriately weighted and a Gaussian filter of which each matrix in the filter is weighted in accordance with a Gaussian distribution” in [0081].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the invention of Kim, Tsuji and Brabec with the teaching of Noto because a smoothing processing reduces steep change in the .

Allowable Subject Matter
Claims 8-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEIMING HE whose telephone number is (571)270-1221.  The examiner can normally be reached on Monday-Friday, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/WEIMING HE/
Primary Examiner, Art Unit 2612